Citation Nr: 1447497	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-30 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a respiratory disorder other than COPD, including asthma, rhinitis, sinusitis, and sleep apnea, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from April 1965 to Mach 1968 and from December 1990 to June 1991, as well as additional periods of active and inactive duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in which the RO denied the Veteran's petition to reopen a previously denied claim for service connection for a respiratory disorder and denied the claim on the merits.

The Board notes that regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen a claim for service connection for a respiratory disorder.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claim of service connection for a respiratory disorder as a claim to reopen.

Further, the Board notes that the United States Court of Veterans Claims (Court) has recently held that, although an appellant's claim identified PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, the Veteran filed his claim seeking service connection for what he identified as "respiratory problems," including asthma, sleep apnea, sinusitis, and COPD.  The Board notes that the Veteran has been treated over the course of the appeal period for a multitude of respiratory symptoms and disorders.  The Board thus concludes that the Veteran is seeking service connection not solely for any one respiratory disorder but more broadly for any respiratory disability, including, but not limited to, asthma, sleep apnea, rhinitis, and sinusitis.  The Board thus finds that the Veteran's claim is more properly characterized as one for a respiratory disorder, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

The Board further notes, however, that the Veteran separately sought service connection specifically for COPD; that claim was denied in a November 2011 rating decision that the Veteran did not appeal.  The Board thus concludes that the issue currently on appeal does not include service connection for COPD and has framed the issue accordingly.

The Veteran testified before the undersigned at a videoconference hearing in March 2014.  A transcript of the hearing has been associated with the claims file.  

The Board acknowledges that following certification of the Veteran's appeal to the Board, additional evidence was received by VA.  No waiver of initial RO consideration was submitted with the evidence.  Thus, in addition to the actions directed below by this remand, the agency of original jurisdiction must consider this evidence in relation to the Veteran's claim.

At his March 2014 hearing, the Veteran stated that he wished to withdraw from appeal his claim of service connection for an anxiety disorder.  He also submitted, via his representative, a written statement to that effect in March 2014.  In light of the Veteran's statements, the Board considers the identified claim to be withdrawn and no longer in appellate status. 

(The decision below addresses the Veteran's petition to reopen a previously denied claims of service connection for respiratory disorder.  The underlying service connection issue is addressed in the remand that follows the decision.)


FINDINGS OF FACT

1.  In an April 2007 rating decision, the RO denied the Veteran's petition to reopen previously denied claims for service connection for asthma, sleep apnea, rhinitis, and sinusitis.  The Veteran appealed the decision to the Board, which denied the claim in a March 2009 decision.

2.  Evidence received since the March 2009 decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a respiratory disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A March 2009 Board decision that denied the Veteran's petition to reopen previously denied claims of service connection for asthma, sleep apnea, rhinitis, and sinusitis is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2014).

2.  Since the prior final denial of the claim of service connection for respiratory disorders, new and material evidence has been received; hence, the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an April 2007 rating decision, the RO denied the Veteran's petition to reopen previously denied claims for service connection for asthma, sleep apnea, rhinitis, and sinusitis, finding that no new and material evidence had been submitted.  The Veteran appealed that denial to the Board, which also denied the petition to reopen the previously denied claims.  The Veteran did not appeal the Board's decision, which became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2014).  In October 2009, the Veteran sought to reopen his claim.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38, Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claim for service connection for a respiratory disorder was the March 2009 Board decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran filed his a petition to reopen previously denied claims for service connection for asthma, sleep apnea, rhinitis, and sinusitis in August 2006.  The RO denied the petition to reopen the claims in April 2007.  The Veteran appealed that decision to the Board, which denied the claim in a March 2009 decision in which it found that the Veteran had not established that he had any respiratory disorder that was caused or worsened by his periods of service.  The Veteran did not appeal the Board's decision, which therefore became final.  The Veteran now asserts that he experiences respiratory problems as a result of his exposure to smoke, sandstorms, and chemicals while serving in the Southwest Asia theater of operations and that service connection is thus warranted.

Evidence of record in 2009 included the Veteran's service treatment records, review of which reflects that he responded "Yes" when asked in April 1965 if he experienced shortness of breath; the examiner noted at that time that he had "asthma, never treated by MD."  Further service treatment records from the Veteran's first period of active service, as well as periods of active and inactive duty for training, are silent as to any respiratory problems.  Review of service treatment records from the Veteran's second period of active duty reflects that the Veteran responded "Yes" when asked whether he experienced asthma, shortness of breath, chronic cough and colds, and ENT trouble on both his December 1990 entry and April 1991 separation medical history reports.  In December 1990, the examiner noted that the Veteran's "allergic symptoms [are] under adequate control"; no diagnosis was assigned at separation, with only "No interval change" recorded on the report.  Post-service treatment records of record in 2009 documented the Veteran's ongoing treatment for multiple respiratory disorders, including COPD, emphysema, allergies, asthma, allergic rhinitis, sleep apnea, and shortness of breath.  

Evidence added to the record since the Board's March 2009 denial includes records of treatment he has received from VA and private treatment providers since that date.  Included in the newly obtained records is an October 2009 VA treatment record in which the Veteran was seen for complaints of nasal tenderness and congestion.  At that time, he was diagnosed with a nasal polyp.  As such, the Board finds that the evidence, in the form of the October 2009 diagnosis of nasal polyp, is "new" in the sense that it was not previously considered by agency decision makers.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claim.

In this regard, the Board notes that, at the time of the March 2009 Board decision, the Board denied the Veteran's petition to reopen the previously denied claims for service connection because he had not established that any current respiratory disorder was related to his time on active duty.  Prior to the receipt of the above-identified evidence, however, VA had not received or reviewed evidence of a diagnosis of nasal polyp.  Newly submitted evidence directly addresses a fact that had been unestablished at the time of the March 2009 determination-the possibility that the Veteran has a current respiratory disorder, in the form of nasal polyp, that is related to service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Veteran has provided evidence of a diagnosed respiratory disorder that was not available at the time of the March 2009 Board denial and has provided credible testimony, at his April 2014 hearing before the undersigned, that he has had respiratory problems since his deployment to the Southwest Asia theater of operations during the Persian Gulf War era.  The Board thus finds that the evidence adds to the record in a way that it should be considered new and material.

The Board finds, therefore, that the identified evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  Accordingly, new and material evidence has been submitted, and the criteria for reopening the previously denied claim of service connection for a respiratory disorder have been met.



ORDER

New and material evidence to reopen a claim of service connection for a respiratory disorder has been received; to this limited extent, the appeal of this issue is granted.


REMAND

In light of the Board's conclusion that the claim for entitlement to service connection for a respiratory disorder other than COPD is reopened, the claim must be considered on a de novo basis.  The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2014); 38 C.F.R. § 3.317 (2014).  Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.317(c); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Persian Gulf Veteran means a veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (d).

For purposes of § 3.317, qualifying chronic disabilities include: (1) an undiagnosed illness; and (2) a medically unexplained chronic multi-symptom illness such as (but not limited to) chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez, 19 Vet. App. at 8-9.

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes-but, importantly, is not limited to-chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under § 3.317 if there is affirmative evidence that an illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an otherwise qualifying illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

Relevant medical evidence of record consists of the Veteran's service treatment records, records of his post-service treatment with both private and VA treatment providers, and reports of VA examinations conducted in September 1997 and October 1997.  Review of the Veteran's service treatment records reveals that he responded "Yes" when asked in April 1965 if he experienced shortness of breath; the examiner noted at that time that he had "asthma, never treated by MD."  Further service treatment records from the Veteran's first period of active service, as well as periods of active and inactive duty for training, are silent as to any respiratory problems.  Review of service treatment records from the Veteran's second period of active duty reflects that the Veteran responded "Yes" when asked whether he experienced asthma, shortness of breath, chronic cough and colds, and ENT trouble on both his December 1990 entry and April 1991 separation medical history reports.  In December 1990, the examiner noted that the Veteran's "allergic symptoms [are] under adequate control"; no diagnosis was assigned at separation, with only "No interval change" recorded on the report.  

Since service, the Veteran has sought treatment for complaints of multiple respiratory problems, including obstructive sleep apnea, asthma, allergic rhinitis, sinusitis, allergies, shortness of breath, and nasal polyps from multiple VA and private treatment providers.  He was seen on several occasions in 1974-between his first and second periods of active military service-for complaints of allergies.  He was noted in October 1974 to have "allergic phenomena" that began in 1969; at that time, he was diagnosed with allergic rhinitis and sinusitis.  Later treatment records reflect that the Veteran has complained on multiple occasions of a "smothering" feeling that began while he was stationed in Southwest Asia.  He was seen in January 1992 for complaints of shortness of breath on exertion, but no diagnosis was assigned at that time.  He was seen in October 1997 for complaints of a "smothering" sensation and was diagnosed with allergic rhinitis.  An April 1999 treatment note reflects that the Veteran complained of nasal congestion and respiratory problems that he related to his deployment to Southwest Asia.  He was diagnosed with septal deviation and possible sinusitis and underwent surgery to correct the deviation in October 2000.   A VA treatment record dated in December 2003 reflects a diagnosis of asthma and allergic rhinitis.  He was again diagnosed with allergic rhinitis in May 2006; at that time, he reported having received allergy shots in the 1970s.  He was further diagnosed with obstructive sleep apnea and "probable asthma" in July 2006 and with COPD and emphysema in April 2008.  Since that time, he has continued to seek treatment for complaints of breathing trouble.  He was seen on an emergent basis in March 2007 for an asthma exacerbation and in April 2007 for "acute dyspnea"; he was hospitalized in May 2007 for pneumonia.  He was again seen in February 2008 for a flare-up of asthma, which he reported had begun in childhood but had worsened following his deployment to Southwest Asia.  Later treatment records document a diagnosis of nasal polyps in October 2009.  

The Veteran underwent VA examinations in September 1997 and October 1997 relating to prior claims.  Report of the September 1997 VA general medical examination reflects the Veteran's complaints of shortness of breath and frequent sinus problems.  He was diagnosed at the time with sinusitis and suspected obstructive sleep apnea, although no etiological opinion was provided.  The diagnosis of obstructive sleep apnea was confirmed via November 1997 sleep study.  Similarly, at an October 1997 VA neurological examination, the Veteran complained of difficulty breathing and a "smothering" sensation that often sent him to the emergency room.  The examiner diagnosed "episodic shortness of breath" but provided no etiological opinion.

The Veteran testified before the undersigned and has submitted multiple written statements concerning his claim.  At his March 2014 hearing, the Veteran contended that he has experienced symptoms of a respiratory disorder that he attributes to his time in the Southwest Asia theater of operations, and in particular to his exposure to sandstorms, smoke from burn pits, and chemicals.  He has repeated these contentions in multiple written statements to VA.  However, at a February 2008 hearing before a different Veterans Law Judge in connection with a prior claim, the Veteran testified that he had had breathing problems, including "bad allergies," since childhood and that these problems had worsened during his period of service in the Southwest Asia theater.

The Board notes that VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2013).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability.  Id.

In light of the above considerations, the Board concludes that medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for a respiratory disorder other than COPD, including asthma, rhinitis, sinusitis, and sleep apnea, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.  38 U.S.C.A. § 5103A (West 2002).  In this case, the Veteran reports that he has had numerous symptoms since serving on active duty during the Persian Gulf War, and claims that he now suffers from a variety of respiratory symptoms that are manifestations of a chronic disability or disabilities that began during military service or are the result of undiagnosed illness or medically unexplained illness.  

Therefore, in light of the above, the Board finds that VA examination should be afforded the Veteran regarding his claim for service connection for a respiratory disorder associated with his service, to include his service in the Persian Gulf.  Such examination must include a well-reasoned medical opinion addressing the nature and etiology of any diagnosed respiratory disorder other than COPD that is found to be present.  The opinion must be based upon consideration of the Veteran's documented history and assertions through review of the claims file.  The examiner must comment as to whether the Veteran suffers from any diagnosable disability and whether any diagnosed disability, including particularly (but not limited to) asthma, obstructive sleep apnea, allergic rhinitis, or sinusitis, is related to the Veteran's period of military service.  See 38 U.S.C.A. § 5103A(d) (West 2002).

The examiner must also identify any objective indications of the Veteran's claimed respiratory symptoms.  With respect to each complaint or symptom reported by the Veteran, the examiner must specifically state whether such complaint is attributable to a known diagnostic entity.  If the Veteran's claimed symptom(s) are found to be attributable to a known diagnostic entity, the examiner must offer an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the diagnosed entity is related to any period of active military service.  The Board further notes, as described above, that the Veteran has been diagnosed with a multitude of respiratory disorders, including asthma, obstructive sleep apnea, allergies, rhinitis, and sinusitis.  Thus, on remand, the VA examiner tasked with examining the Veteran must offer a comprehensive analysis-and diagnosis, if possible-of all the Veteran's stated symptoms and must clearly explain to what diagnosed disability or chronic multi-symptom illness, if any, each of the Veteran's stated symptoms is attributable.  

Further, insofar as the Veteran's claim contains allegations that he experiences asthma that is related to service, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2014).

Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003.  See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner, 370 F.3d at 1096; 38 U.S.C.A. § 1153 (West 2002).

The Board notes that the Veteran's service treatment records show that at his April 1965 entrance report of medical history, the Veteran responded "Yes" when asked if he experienced shortness of breath.  The examiner noted "Asthma, never treated by MD" on the report.  However, he was found to have a normal respiratory system at his April 1965 entrance medical examination, and no further indication of any asthma is present in the records from the Veteran's first period of service.  Reports from the Veteran's second period of active military service reflect that he responded "Yes" when asked whether he experienced asthma on both his December 1990 entry and April 1991 separation medical history reports.  In December 1990, the examiner noted that the Veteran's "allergic symptoms [are] under adequate control"; no diagnosis was assigned at separation, with only "No interval change" recorded on the report.  The Veteran sought treatment for respiratory problems following separation from his second period of active duty and has carried a diagnosis of asthma since at least 2003.  The Veteran has also contended on multiple occasions, including in testimony before the undersigned, that he has had breathing problems since being stationed in Southwest Asia on active duty; he has also reported on multiple occasions, including to a different Veterans Law Judge at an earlier hearing for a different appeal, that he had "bad allergies" as a child and had been diagnosed with asthma in childhood.

As relates to the Veteran's claimed asthma, as noted above, some evidence of record suggests that the Veteran has asthma that pre-existed service.  In particular, the Veteran reported shortness of breath at his April 1965 and December 1990 entrance medical history reports.  However, no finding of asthma or any other respiratory disorder was noted at the Veteran's April 1965 or December 1990 entrance medical examinations, and the only notations made to that effect were "Asthma, never treated by MD" in April 1965 and "Allergic symptoms under adequate control" in December 1990.  The Board finds that these statements do not rise to the level of actual diagnosis to satisfy the "noted at entry" requirement of the presumption of soundness.  Thus, the question must be answered as to whether the Veteran's claimed asthma clearly and unmistakably existed prior to service and was not worsened thereby. 

The Board acknowledges that in the RO's initial March 1992 denial of the Veteran's claim, the Veteran's asthma was found to have existed prior to his entry into service.  However, the Board notes first that the RO did not specifically address whether there was clear and unmistakable evidence that the Veteran's asthma pre-existed service and, if so, whether there was clear and unmistakable evidence that the disability was not aggravated beyond its normal progression during the Veteran's period of active duty.  As noted above, the presumption of soundness may be rebutted only by clear and unmistakable evidence that asthma both existed prior to service and was not aggravated by such service.  The Court has described the clear and unmistakable standard as an onerous one consisting of evidence that is undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  Here, the Veteran has contended, in part, that he has asthma that began in service and has continued to the present.  Relevant medical evidence suggests that the Veteran's asthma predated his entry into service, but it appears that the notation of "asthma, never treated by MD" made on the Veteran's April 1965 entrance report of medical history was based only on the Veteran's own report and not on any independent assessment made by the examiner.  Thus, the Veteran is entitled to the presumption of soundness, which as noted above can be overcome only by clear and unmistakable evidence both that the disability pre-existed service and was not worsened thereby.  The Board thus concludes that further analysis is required to determine whether the Veteran had asthma that both clearly and unmistakably pre-existed service and was clearly and unmistakably not worsened thereby.

The Board thus finds that a VA examination must be obtained in order to properly assess the Veteran's claim that he experiences asthma that is a result of, or was aggravated by, his time in service.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The Board will therefore remand to obtain a clear assessment of the Veteran's claimed asthma by a qualified VA medical professional, based on a thorough physical examination and review of his claims file and medical history.  In particular, in order for the agency of original jurisdiction (AOJ) to make a legal determination with regard to the presumption of soundness, medical opinion evidence is needed addressing both whether the Veteran had asthma that clearly and unmistakably existed prior to service, and if so whether any such disability was clearly and unmistakably not worsened beyond its natural progression during the Veteran's time on active duty.

In addition, following the RO's most recent November 2013 adjudication, the Veteran has submitted substantial additional evidence to the agency of original jurisdiction (AOJ).  In addition, the AOJ has associated with the Veteran's electronic claims file an electronic document containing records of the Veteran's treatment by VA treatment providers.  The AOJ has not considered this newly submitted evidence in relation to the Veteran's claim for service connection.  Accordingly, and because the Veteran has not waived his right to have the evidence reviewed by the AOJ in the first instance, on remand the AOJ must ensure that all such newly submitted evidence is considered in re-adjudicating the Veteran's claim for service connection.  38 C.F.R. § 20.1304(a), (c) (2014).

The actions identified herein are consistent with the duties imposed by the VCAA.  However, identification of specific actions requested on remand does not relieve VA of the responsibility to ensure full compliance with the Act and its implementing regulations.  Hence, in addition to the actions requested above, VA should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance)., 

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for VA examination and advised that failure to appear for any examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2014).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  The examiner must consider the Veteran's documented history and his contentions, particularly those concerning his claim that he has experienced respiratory problems since his deployment to Southwest Asia during the Persian Gulf War.

The examiner must provide a diagnosis for each respiratory disorder the Veteran currently experiences or has experienced at any time during the claim period.  For each such diagnosed disorder, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder is related to his periods of military service.  The examiner must discuss the Veteran's statements concerning continuity of symptomatology in the context of any negative opinion.

The examiner must also determine whether any such respiratory disability cannot be attributed to any known clinical diagnosis.

(A) The examiner must note and detail all reported symptoms related to the Veteran's respiratory complaints.  The examiner must provide details about the onset, frequency, duration, and severity of all complaints relating to each claimed symptom, and indicate what precipitates and what relieves it.  If additional examination is deemed warranted by other specialists in order to ascertain the nature or etiology of the symptoms, this development must be conducted.

(B) The examiner must expressly state whether there are clinical, objective indications that the Veteran is suffering from symptoms relative to problems with his respiratory system.

(C) If there are objective indications that the Veteran is suffering from such symptoms, the examiner must determine whether these symptoms can be attributed to any known clinical diagnosis or to a chronic multi-symptom illness, such as chronic fatigue syndrome, IBS, or fibromyalgia.  For those symptoms and conditions that cannot be attributed to a known clinical diagnosis or chronic multi-symptom illness, the examiner must determine if there is affirmative evidence that the undiagnosed illness was not incurred during active service during the Persian Gulf War, or that the undiagnosed illness was caused by a supervening condition or event that occurred since the Veteran's departure from service during the Persian Gulf War.

(D) For all illnesses for which the Veteran is provided a diagnosis, including his currently assigned diagnoses of asthma, emphysema, allergic rhinitis, sinusitis, and obstructive sleep apnea, the examiner must opine as to whether it is at least as likely as not that any such disability began in or was worsened by the Veteran's time on active duty.

Additionally, regarding the Veteran's claimed asthma, the examiner must review the Veteran's claims file and medical history, examine the Veteran, and opine as to whether there is clear and unmistakable evidence that asthma or any other respiratory disorder existed prior to service.  If such evidence is found, whether based on the available record or on medical principles regarding the etiology of such disabilities in cases such as the Veteran's, the reviewer must then address whether there is clear and unmistakable evidence that any such disorder did not undergo a worsening beyond the normal progression of the disease during military service.  The examiner must point to the evidence found to be clear and unmistakable and explain why.

The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.

2.  After the requested development has been completed, the examination report must be reviewed to ensure that it is in compliance with the directives of this remand.  If any report is deficient in any manner, it must be returned to the examiner.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


